In an action to recover damages for trespass on land to which plaintiff claims title, and for an injunction, defendants, Goul and Haynes, engineers in the employ of the Department of Public Works of the State of New York, appeal from an order of the Supreme Court, Nassau County, dated June 27, 1960, denying their motion to dismiss the complaint, pursuant to subdivision 4 of rule 106 of the Rules of Civil Practice, on the ground that as to them the complaint on its face fails to state facts sufficient to constitute a cause of action, Order affirmed, without costs. The fact that said defendants are employees of the State and were acting in the course of their official duties does not exempt them from personal responsibility for trespass upon plaintiff’s land. (Sanders v. Saxton, 182 N. Y. 477, 479; Litchfield v. Bond, 186 N. Y. 66; Pauchogue Land Corp. v. State Park Comm., 243 N. Y. 15; Ottmann v. Village of Rockville Centre, 275 N. Y. 270; Moynihan v. Todd, 188 Mass. 301; Rhynders v. Greene, 255 App. Div. 401.) Beldock, Ughetta, Kleinfeld and Christ, JJ., concur; Nolan, P. J., concurs in the result, being of opinion that the complaint states facts sufficient to constitute a good cause of action for an injunction, and that it is unnecessary now to determine the issue as to the liability of these two defendants for damages resulting from the claimed trespass.